116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sidney Carl VANN, Appellant,v.Frank X. HOPKINS, Appellee.
No. 96-3560.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1997.Filed June 13, 1997.

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
PER CURIAM.


1
Sidney Vann appeals from the denial by the district court2 of his petition for habeas relief under 28 U.S.C. § 2254.  Vann was convicted in Nebraska of possession with intent to deliver a controlled substance and sentenced as a habitual offender to 15 to 25 years in prison.  The police found drugs in plain view after gaining access to Vann's hotel room on an arrest warrant for theft charges.  Vann claims his constitutional rights were violated by the failure of the state court to suppress the drugs because they were found and seized as a result of pretext and by the failure of trial and appellate counsel to litigate his Fourth Amendment claims effectively.  The police did not violate Vann's rights because they had an objective legal justification to proceed on the arrest warrant which led to the discovery of the drugs, United States v. Cummins, 920 F.2d 498, 501 (8th Cir.), cert. denied, 502 U.S. 962 (1991), and Vann was therefore not prejudiced by the representation of his counsel.  See Kimmelman v. Morrison, 477 U.S. 365 (1986).  The judgment is affirmed.



1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska